Pratt, J.
We think that a valid counter-claim is set up in the answer, and that defendant should have been allowed to introduce his proofs. If it be that, as a general rule, a failure to perform an agreement upon which land is conveyed will not afford ground to rescind the conveyance, an exception to that rule must arise when the remedy at law for the breach of the agreement would not give adequate relief. In the case at bar the contract for the improvement of the land is not sufficiently specific to enable a court to decree performance. Hor could the injured party prove damages with adequate precision. Ho one can tell exactly what profits defendant would have made had plaintiff carried out the contract with entire good faith. Perhaps no profits would have been realized, but defendant was entitled to the chance. For that supposed advantage he was willing to yield certain rights to the plaintiff. How that the consideration is withheld on which those rights were given, defendant should be reinstated in his title, on such terms as shall be *491just. To hold otherwise would hold out a bounty to bad faith. J udgment reversed, and new trial, with costs to defendant to abide the event. All concur.